DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

In regard claim 1, the prior arts of record do not teach or disclose a method comprising: receiving, from a user device via a first network connection, an indication of a failed network connection with a first network device; determining, based on the indication of the failed network connection, at least one first characteristic of the first network device; and causing a modification to the at least one first characteristic of the first network device to facilitate a second network connection between the user device and the first network device.

In regard claim 12, the prior arts of record do not teach or disclose a method comprising: sending, to a first network device, a request to establish a first network connection with the first network device; receiving, from the first network device, an indication of a connection error; sending, to a computing device via a second network connection, the indication of the connection error with the first network device, wherein the computing device is configured to modify one or more characteristics of the first network device; determining that the one or more characteristics of the first network device have been modified; and establishing a third network connection with the first network device.

In regard amended claim 18, the prior arts of record do not teach or disclose a method comprising: receiving, from a user device via a first network connection, an indication of a failed network connection with a first network device; determining a modification restriction to at least one first characteristic of the first network device; determining, based on the indication of the failed network connection and the modification restriction to the at least one first characteristic of the first network device, at least one second characteristic of at least one second network device; and causing a modification to the at least one second characteristic of the at least one second network device to facilitate a second network connection between the user device and the first network device.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082. The examiner can normally be reached Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Date: 01/19/2022




/PHIRIN SAM/Primary Examiner, Art Unit 2476